Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9, 11, 12, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Cherivirala (US 2020/0389522 A1).

As per claim 1, Cherivirala teaches A method for migrating computing resources associated with a one or more virtual machines over a network, comprising: 
determining one or more migration parameters based on one or more performance metrics; (Cherivirala [0036] Accordingly, a replication process can track disk sectors that are changed during the full synchronization and the online synchronization. Based on a predetermined RPO, a metric reflecting the amount of time between data protection events, modified disk sectors are grouped and transferred from source to target. And [0045] Further, the number of the multiple synchronization intervals or respective durations of the multiple synchronization intervals can be based on various network factors, including a network latency or a data synchronization bandwidth usage and [0050] The time it takes to perform the full synchronization can be a function of the size of the source node VM 114 and available bandwidth on the network, among other factors. Further, the bandwidth consumption
can vary depending on how associated workloads change blocks on the disk)
controlling migration processing, with at least one computing device coupled to the network to receive the one or more performance metrics associated with at least one of the one or more virtual machines, based on the one or more determined migration parameters so as to control timing of at least one of a memory snapshot, data transfer, and a cut-over request associated with migrating the computing resources associated with the one or more virtual machines. (Cherivirala [0058] At stage 202, the disclosed systems can transfer an initial synchronization. In some examples, the initial synchronization can be part of a full synchronization. The amount of time it takes the disclosed systems to complete a full synchronization primarily depends on the size of the virtual disks associated with the source node VM, the amount of data that must be replicated, and the network bandwidth available for replication. [0087] In one example, the disclosed systems can determine the synchronization intervals based on VM disk change rate instead of using pre-defined fixed synchronization intervals. The following non-limiting parameters can used to determine the synchronization intervals. (1) The size of modified disk sectors (that is, the deltas of the disk sectors corresponding to the changes in data blocks associated with a source node VM). Because the disclosed systems can monitor the disk changes, the disclosed systems can determine the size of the modified disk sectors. (2) The approximate available bandwidth for a source node VM or a destination node VM. The available bandwidth for the VM can be based on a pipeline bandwidth and on other VMs data migration schedules. (3) The tolerance time, that is, the maximum time allowed for the transfer of the delta of the disk sectors associated with the source node VM. The maximum time can be determined based on the maintenance window. The larger the tolerance time, the larger the disclosed systems can configure the synchronization intervals. (4) The buffer time for data transfer between the source node VM and the destination node VM. During the buffer time, the disclosed systems can switch back to an existing method where the disclosed systems can transfer the deltas based on the predetermined RPO. Accordingly, as the switchover window approaches, the source node VM can be ready to migrate irrespective of network fluctuations. (5) The minimum synchronization interval which can refer to the minimum time needed to wait for synchronizing the delta. For example, certain replication software tool (for example, VSPHERE by VMWARE) can have a minimum synchronization interval of about 5 minutes (that is, an RPO of about 5 minutes). Accordingly, at predefined synchronization intervals (for example, one-minute synchronization intervals), the disclosed systems can determine whether to send the deltas representing disk sector changes or not based on certain calculations. The disclosed systems can first determine approximately how much time it can take to transfer data between the source node VM and the destination node VM.)

As per claim 2, Cherivirala teaches the computing resources comprise a first disk having storage areas associated with memory locations and controlling migration processing comprises generating at least one command that causes data at a first memory location on the first disk and associated with a first virtual machine of the one or more virtual machines to be transmitted to a second memory location of a second disk. (Cherivirala [0050] At stage 120, the source node VM 114 can initiate a full synchronization. The disclosed systems can initiate the replication with the full synchronization transfer to the destination node. The time it takes to perform the full synchronization can be a function of the size of the source node VM 114 and available bandwidth on the network, among other factors. Further, the bandwidth consumption can vary depending on how associated workloads change blocks on the disk. [0058] At stage 202, the disclosed systems can transfer an initial synchronization. In some examples, the initial synchronization can be part of a full synchronization. The amount of time it takes the disclosed systems to complete a full synchronization primarily depends on the size of the virtual disks associated with the source node VM, the amount of data that must be replicated, and the network bandwidth available for replication.)

            As per claim 5, Cherivirala teaches controlling migration processing comprises the at least one computing device generating at least one command that causes data at a first memory location associated with a first virtual machine of the one or more virtual machines to be transmitted to a second memory location. (Cherivirala [0007] Examples described herein include systems and methods for VM replication. In one example, the system can include a non-transitory, computer-readable medium containing instructions and a processor that executes the instructions to perform stages. The stages can include identifying, on a network, a source node and a destination node, the source node including at least one source node VM to be replicated as a destination node VM on the destination node. The stages can further include performing a full synchronization by copying disks used by the source node VM in a current operational state to the destination node VM. The stages can also include scheduling start times for multiple update synchronizations of changed data between the source node VM and the destination node VM, the start times being scheduled at different time intervals, wherein a first time interval is greater than a second time interval. The update synchronizations can be based on a user-configurable input, such as a recovery point objective (“RPO”) or similar metric. The update synchronizations can also be automatically adjusted based on a relative percentage of data that needs synchronization based on multiple most recent synchronizations.)

As per claim 6, Cherivirala teaches comprising receiving a migration request that identifies the one or more virtual machines associated with the computing resources. (Cherivirala [0007] Examples described herein include systems and methods for VM replication. In one example, the system can include a non-transitory, computer-readable medium containing instructions and a processor that executes the instructions to perform stages. The stages can include identifying, on a network, a source node and a destination node, the source node including at least one source node VM to be replicated as a destination node VM on the destination node.)

As per claim 7, Cherivirala teaches the migration parameters comprises at least one of a time to execute memory snapshots, a time to instantiate migration of computing resources on a storage medium associated with a given virtual machine, and a time to instantiate cut-over of the given virtual machine. (Cherivirala [0040] In contrast to existing techniques described above, the disclosed systems may not use the RPO as a migration parameter. Instead of performing online synching at regular synchronization intervals based on RPO or similar metric, the disclosed systems can initially use larger synchronization intervals for online synching. The disclosed systems can gradually reduce the synchronization intervals as the switchover window approaches. Because the synchronization can be initially performed at larger synchronization intervals, changing data blocks can be sent less frequently between the source node and destination node, reducing bandwidth usage. Additionally, as the switchover window approaches, the online synchronization process can occur at smaller synchronization intervals. Accordingly, once the switchover window is reached, the disclosed systems can migrate VMs from the source to destination rapidly. [0054] At stage 130, the source node VM 114 can perform a switchover. The disclosed systems can perform the switchover when the delta synchronization is finished. In some examples, the disclosed systems can implement the switchover immediately or can delay the switchover until a predetermined time. [0081] The disclosed systems can dynamically configure larger synchronization intervals initially and can gradually reduce the synchronization intervals to smaller synchronization intervals as the switchover window approaches. The disclosed systems can perform this dynamic configuration of synchronization intervals instead of performing online synchronization at regular synchronization intervals based on RPOs. Accordingly, the disclosed systems can initially transmit changing data blocks less frequently between the source node VM and the destination node VM, reducing bandwidth usage on the network. Additionally, as the switchover window approaches, the disclosed systems can perform online synchronization more frequently and at shorter synchronization intervals. In this way, once the switchover window is reached, the disclosed systems can be ready to migrate VMs from the source to destination rapidly.)

As per claim 9, Cherivirala teaches the performance metrics include one or more of snapshot data, compressibility of the computing resources to be migrated, available bandwidth on the network, Changed Block Tables (CBT), and variance of each of the one or more virtual machines. (Cherivirala [0045] Further, the number of the multiple synchronization intervals or respective durations of the multiple synchronization intervals can be based on various network factors, including a network latency or a data synchronization bandwidth usage and [0050] The time it takes to perform the full synchronization can be a function of the size of the source node VM 114 and available bandwidth on the network, among other factors. Further, the bandwidth consumption can vary depending on how associated workloads change blocks on the disk).

As to claims 11, 12 and 20, they are rejected based on the same reason as claim 1.
As to claim 16, it is rejected based on the same reason as claim 5.
As to claim 15, 19 they are rejected based on the same reason as claim 7.
As to claim 13, it is rejected based on the same reason as claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 8, 10, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cherivirala (US 2020/0389522 A1) in view of Shu (US 2016/0188353 A1).

            As per claim 4, Cherivirala does not teach issuing is based on a threshold value.
            However, Shu teaches issuing is based on a threshold value. (Shu [0018] Migration module 175 may further determine when the amount of different and/or remaining VM data is within a threshold amount to migrate the VM(s) 135 to destination data center 140. Within this threshold, migration module 175 suspends execution of the VM(s) 135 within source data center 105 and transmits any remaining VM data and VM processor state data to migration module 176. Migration module 176 utilizes the received VM data and VM processor state data along with the imported VM disk data and the previously received VM data to resume execution of the VM(s) 135 within destination data center 14)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shu with the system of Cherivirala to issue a command based on threshold. One having ordinary skill in the art would have been motivated to use Shu into the system of Cherivirala for the purpose of replicating one or more workloads without significant interruption to the service(s) provided by the workloads (Shu paragraph 01)

As per claim 8, Cherivirala does not teach outputting at least one of estimated migration completion time, a percentage relating to a volume of data migrated, non-convergence data and a threshold adjustment selection.
However, Shu teaches outputting at least one of estimated migration completion time, a percentage relating to a volume of data migrated, non-convergence data and a threshold adjustment selection. (Shu [0039] At block 328, host computer 150 receives an indication that the source and destination copies of the VM data are within the threshold of similarity [percentage of data migrated]. Once the VM data is within the threshold of similarity, the replication may be leveraged to execute the live migration of the VMs 135 from source data center 105 to the destination data center 140)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shu with the system of Cherivirala to determine percentage of data migrated. One having ordinary skill in the art would have been motivated to use Shu into the system of Cherivirala for the purpose of replicating one or more workloads without significant interruption to the service(s) provided by the workloads (Shu paragraph 01)

As per claim 10, Cherivirala does not teach the performance metrics comprise one or more of disk size, disk rewrite rate, cut-over threshold, snapshot duration, and network speed.
However, Shu teaches the performance metrics comprise one or more of disk size, disk rewrite rate, cut-over threshold, snapshot duration, and network speed. (Shu [0018] Migration module 175 may further determine when the amount of different and/or remaining VM data is within a threshold amount to migrate the VM(s) 135 to destination data center 140. Within this threshold [cut-over threshold], migration module 175 suspends execution of the VM(s) 135 within source data center 105 and transmits any remaining VM data and VM processor state data to migration module 176. Migration module 176 utilizes the received VM data and VM processor state data along with the imported VM disk data and the previously received VM data to resume execution of the VM(s) 135 within destination data center 14)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shu with the system of Cherivirala to determine cut-over threshold. One having ordinary skill in the art would have been motivated to use Shu into the system of Cherivirala for the purpose of replicating one or more workloads without significant interruption to the service(s) provided by the workloads (Shu paragraph 01).

As to claims 3, 14, 17 and 18, they are rejected based on the same reason as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210382797 A1 – discloses migrating, by a migration controller, a first entity of a first subset of entities from a source site to a target site in a virtual computing system based on an asynchronous mode of replication. The system and method also include replicating, by the migration controller, data of a second entity of a second subset of entities from the source site to the target site based on a synchronous mode of replication in parallel with the migration of the first entity for dynamically adjusting a recovery time objective parameter.

US 20200133502 A1  - discloses data replication of a virtual machine. Changed data tracking is performed on a storage unit associated with the virtual machine in a storage system, to obtain changed data related information related to the virtual machine, wherein the changed data related information indicates a range and a type of data change related to the virtual machine; from the changed data related information, changed data related information related to the virtual machine within a specified range is obtained in response to receiving an obtainment request of the storage system for changed data related information within the specified range; and the changed data related information within the specified range is sent to the storage system. Accordingly, changed data related information can be provided to a storage system, such that the storage system can implement an optimized data replication operation based on the changed data related information.

US 20190324865 A1 – discloses techniques for scheduling replication events may be based upon establishing a plurality of policy groups. Each policy group has a replication schedule that defines when to initiate replication events and a membership selection pattern used to determine which virtual machines belong to which policy group. The policy groups may contain a first policy group and a second policy group, where each policy group has a unique replication schedule and a unique selection pattern. The system may assign a first set of virtual machines to the first policy group based upon the first selection pattern. A second set of virtual machines may be assigned to a second policy group based upon the second selection pattern. Each of the virtual machines in the first policy group may be assigned a first replication schedule and each of the virtual machines in the second policy group may be assigned a second replication schedule.

US 20190324785 A1 – discloses techniques for replicating virtual machine data is provided. A plurality of compute nodes running on a primary cluster determine the amount of virtual machine data cached within each compute node. Based on the amount of virtual machine data for a particular virtual machine, a particular compute node is assigned to replicate the data to a secondary cluster. The amount of particular virtual machine data copied to the secondary cluster is based on updated virtual machine data that belongs to a particular state of the virtual machine. The destination of the particular virtual machine data is based on available cache space and prior replication statistics for target compute nodes on the secondary cluster.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196